 1

 2

 3

 4

 5
                                                                  THE HONORABLE RONALD B. LEIGHTON
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
      JOSHUA HILLS, et al.,                                NO. 3:19-cv-05634-RBL
 9                                                         STIPULATED MOTION TO CONTINUE
                              Plaintiff(s),
      v.                                                   TRIAL DATE AND EXTEND CASE
10                                                         DEADLINES

11    MICHAEL J GENTRY, et al.,

                                Defendant(s).
12

13          For good cause shown and with the judge’s consent, the Court may modify the deadlines
14   in the scheduling order. Fed. R. Civ. P. 16(b)(4); see also LCR 16(b)(5). The “good cause”
15   standard primarily considers the diligence of the party seeking the amendment: the district court
16   may modify the pretrial schedule if it cannot reasonably be met despite the diligence of the party
17   seeking the extension. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.
18   1992) (citing Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment)). Although the
19   existence or degree of prejudice to the opposing party might supply additional considerations for
20   a motion to modify, the focus remains on the moving party’s reasons for seeking modification. See
21   also Johnson, 975 F.2d at 609 (internal citation omitted).
22          The parties respectfully move to alter the case schedule in this matter. The new proposed
23   schedule pushes all pending discovery deadlines back approximately four months (120 days). The
24
                                                                           MULLIN, ALLEN & STEINER PLLC
      STIPULATED MOTION TO CONTINUE TRIAL                                       101 Yesler Way, Suite 400
      DATE AND EXTEND CASE DEADLINES                                               Seattle, WA 98104
      3:19-cv-05634-RBL                                                          Phone: (206) 957-7007
                                                                                  Fax: (206) 957-7008
      Page 1
 1   parties further request a trial date after April 5, 2021, to accommodate counsel’s schedules. The

 2   parties do not seek to alter or extend any case schedule deadlines that have already passed.

 3          The parties have been diligent and discovery in this case has proceeded, with significant

 4   document production, and written discovery. However, the City of Forks has a significant number of

 5   documents yet to be produced (estimated at this time to be in the thousands), which are time-

 6   consuming to review. The City of Forks is the custodian for the vast majority of responsive records

 7   pertaining to Defendant Michael Gentry.

 8           This continuance is being requested due to a delay in discovery production as a function of

 9   the volume of responsive documents being sought by Plaintiff. Plaintiff issued his first discovery

10   requests to Defendant City of Forks on November 11, 2019. The parties have worked amicably to

11   enter a protective order and discuss the delay in document production. To date, Defendant City of

12   Forks is still in the process of reviewing the documents that are to be produced to Plaintiff and have

13   yet to produce a significant number of documents anticipated to be in excess of 5,000 pages. These

14   documents need to be produced under the protective order and, because it has taken three additional

15   months beyond the due date to identify them and review them, it is reasonable to expect Plaintiff will

16   need additional time to review them as well. Thus, the parties agree that this document production

17   delay was reasonable and not the fault of any party, but it has caused a four-month delay to discovery.

18   Therefore, the parties request a four-month trial continuance.

19          The parties respectfully request the Court modify the scheduling order (Dkt. 23) as follows:

20         Disclosure of expert testimony under FRCP 26(a)(2)                      October 2, 2020

21         All motions related to discovery must be filed by                       November 13, 2020

           Discovery completed by                                                  December 3, 2020
22
           All dispositive motions filed by and noted on motion                    December 31, 2020
23          calendar no later than the fourth Friday thereafter

24
                                                                             MULLIN, ALLEN & STEINER PLLC
      STIPULATED MOTION TO CONTINUE TRIAL                                          101 Yesler Way, Suite 400
      DATE AND EXTEND CASE DEADLINES                                                  Seattle, WA 98104
      3:19-cv-05634-RBL                                                             Phone: (206) 957-7007
                                                                                     Fax: (206) 957-7008
      Page 2
 1         Settlement conference per LCR 39.1(c)(2) held no                        January 22, 2021
            later than
 2
           Mediation per LCR 39.1(c)(3) held no later than                         February 26, 2021
 3         Letter of compliance as to LCR 39.1 filed by                            March 10, 2021
 4         Motions in limine must be filed by                                      February 26, 2021

 5         Agreed pretrial order due                                               March 12, 2021

           Pretrial conference:                                                    March 19, 2021
 6
           Trial briefs, proposed voir dire, jury instructions                     March 16, 2021
 7

 8          IT IS SO STIPULATED this 28th day of February 2020.

 9
          MULLIN, ALLEN & STEINER PLLC                            DELUE LAW PLLC
10
                                                                  By: s/Daniel D. DeLue_____________
11   By: s/Timothy E. Allen_______________________                Daniel D. DeLue, WSBA No. 29357
       Timothy E. Allen, WSBA No. 35337                           Email: ddd@dl3law.com
12     Email: tallen@masattorneys.com
                                                                  Of Attorneys for Plaintiffs
13        Of Attorneys for Plaintiffs

14
     CHRISTIE LAW GROUP, PLLC                                     TURNER KUGLER LAW, PLLC
15

16   By: s/Thomas P. Miller_______________________                By: s/John T. Kugler_______________
       Robert L. Christie, WSBA No. 10895                            John T. Kugler, WSBA No. 19960
17     Thomas P. Miller, WSBA No. 34473                              john@turnerkuglerlaw.com
       Megan M. Coluccio, WSBA No. 44178                             Attorney for Defendant Gentry
18     Email: bob@christielawgroup.com
       Email: tom@christielawgroup.com
19     Email: megan@christielawgroup.com

20     Attorneys for Defendant City of Forks

21

22

23

24
                                                                              MULLIN, ALLEN & STEINER PLLC
     STIPULATED MOTION TO CONTINUE TRIAL                                            101 Yesler Way, Suite 400
     DATE AND EXTEND CASE DEADLINES                                                    Seattle, WA 98104
     3:19-cv-05634-RBL                                                               Phone: (206) 957-7007
                                                                                      Fax: (206) 957-7008
     Page 3
 1                                                I.     ORDER

 2
             THIS MATTER having come on regularly for hearing upon the stipulation of the parties
 3   above contained, and the Court being fully advised in the premises, now, therefore, it is hereby
 4           ORDERED that the current trial date of November 30, 2020 is continued to April 12, 2021.

 5   All related case deadlines shall be reset.

 6
             DATED this 4th day of March, 2020.
 7

 8                                                         A
                                                           Ronald B. Leighton
 9
                                                           United States District Judge
10
      Presented by:
11

12    s/Timothy E. Allen_______________________
      Timothy E. Allen, WSBA No. 35337
13    Of Attorneys for Plaintiff

14    s/Daniel D. DeLue_____________
      Daniel D. DeLue, WSBA No. 29357
15    Of Attorneys for Plaintiff

16
      Approved as to Form, Notice of
17    Presentation Waived

18    s/John T. Kugler______________
      John T. Kugler, WSBA No. 19960
19    Attorney for Defendant Gentry

20
      s/Thomas P. Miller_______________
21     Robert L. Christie, WSBA No. 10895
       Thomas P. Miller, WSBA No. 34473
22     Megan M. Coluccio, WSBA No. 44178
      Attorneys for Defendant City of Forks
23

24
                                                                            MULLIN, ALLEN & STEINER PLLC
       STIPULATED MOTION TO CONTINUE TRIAL                                        101 Yesler Way, Suite 400
       DATE AND EXTEND CASE DEADLINES                                                Seattle, WA 98104
       3:19-cv-05634-RBL                                                           Phone: (206) 957-7007
                                                                                    Fax: (206) 957-7008
       Page 4
